EXHIBIT 21 REGISTRANT’S SUBSIDIARIES January 3, 2017 Cornerstone Insurance Company, a Cayman Islands corporation Kindred Healthcare Operating, Inc., a Delaware corporation Kindred Development 27, L.L.C., a Delaware limited liability company Kindred Healthcare Development 2, Inc., a Delaware corporation Kindred Hospitals East, L.L.C., a Delaware limited liability company Goddard Nursing, L.L.C., a Delaware limited liability company Kindred Braintree Hospital, L.L.C., a Delaware limited liability company Kindred Hospital Palm Beach, L.L.C., a Delaware limited liability company Kindred Hospital-Pittsburgh-North Shore, L.L.C., a Delaware limited liability company Kindred Development 17, L.L.C., a Delaware limited liability company Springfield Park View Hospital, L.L.C., a Delaware limited liability company Kindred Hospitals West, L.L.C., a Delaware limited liability company Kindred Nursing Centers East, L.L.C., a Delaware limited liability company Avery Manor Nursing, L.L.C., a Delaware limited liability company Braintree Nursing, L.L.C., a Delaware limited liability company Country Estates Nursing, L.L.C., a Delaware limited liability company Forestview Nursing, L.L.C., a Delaware limited liability company Greens Nursing and Assisted Living, L.L.C., a Delaware limited liability company Harborlights Nursing, L.L.C., a Delaware limited liability company Highgate Nursing, L.L.C., a Delaware limited liability company Highlander Nursing, L.L.C., a Delaware limited liability company Kindred Development Holdings 3, L.L.C., a Delaware limited liability company Kindred Development Holdings 5, L.L.C., a Delaware limited liability company Kindred Development 7, L.L.C., a Delaware limited liability company Kindred Development 8, L.L.C., a Delaware limited liability company Physician Housecalls, LLC, a Colorado limited liability company Kindred Development 9, L.L.C., a Delaware limited liability company House Call Doctors, Inc., a Texas corporation Kindred Development 10, L.L.C., a Delaware limited liability company Kindred Development 11, L.L.C., a Delaware limited liability company Kindred Development 12, L.L.C., a Delaware limited liability company Kindred Development 13, L.L.C., a Delaware limited liability company Laurel Lake Health and Rehabilitation, L.L.C., a Delaware limited liability company Massachusetts Assisted Living, L.L.C., a Delaware limited liability company Meadows Nursing, L.L.C., a Delaware limited liability company Tower Hill Nursing, L.L.C., a Delaware limited liability company Kindred Nursing Centers West, L.L.C., a Delaware limited liability company Maine Assisted Living, L.L.C., a Delaware limited liability company California Nursing Centers, L.L.C., a Delaware limited liability company Bayberry Care Center, L.L.C., a Delaware limited liability company Care Center of Rossmoor, L.L.C., a Delaware limited liability company Greenbrae Care Center, L.L.C., a Delaware limited liability company Medical Hill Rehab Center, L.L.C., a Delaware limited liability company Pacific Coast Care Center, L.L.C., a Delaware limited liability company Siena Care Center, L.L.C., a Delaware limited liability company Smith Ranch Care Center, L.L.C., a Delaware limited liability company Ygnacio Valley Care Center, L.L.C., a Delaware limited liability company Kindred Nevada, L.L.C., a Delaware limited liability company Kindred Systems, Inc., a Delaware corporation Kindred Healthcare Services, Inc., a Delaware corporation Ledgewood Health Care Corporation, a Massachusetts corporation Kindred Rehab Services, Inc., a Delaware corporation TherEx, Inc., a Delaware corporation The Therapy Group, Inc., a Louisiana corporation Peoplefirst Virginia, L.L.C., a Delaware limited liability company Kindred Hospice Services, L.L.C., a Delaware limited liability company Peoplefirst HomeCare & Hospice of Colorado, L.L.C., a Delaware limited liability company Peoplefirst HomeCare of Colorado, L.L.C., a Delaware limited liability company Peoplefirst HomeCare & Hospice of Indiana, L.L.C., a Delaware limited liability company Peoplefirst HomeCare & Hospice of Massachusetts, L.L.C., a Delaware limited liability company Peoplefirst HomeCare & Hospice of Ohio, L.L.C., a Delaware limited liability company PF Development 15, L.L.C., a Delaware limited liability company PF Development 5, L.L.C., a Delaware limited liability company PF Development 6, L.L.C., a Delaware limited liability company PF Development 7, L.L.C., a Delaware limited liability company PF Development 8, L.L.C., a Delaware limited liability company PF Development 9, L.L.C., a Delaware limited liability company IntegraCare Holdings, Inc., a Delaware corporation Aberdeen Holdings, Inc., a Texas corporation IntegraCare Home Health Services, Inc., a Texas corporation IntegraCare of Texas, LLC, a Texas limited liability company GBA Holdings, Inc., a Texas corporation Focus Care Health Resources, Inc., a Texas corporation IntegraCare Intermediate Holdings, Inc., a Delaware corporation Able Home Healthcare, Inc., a Texas corporation Compass Hospice, Inc., a Texas corporation GBA West, LLC, a Texas limited liability company IntegraCare of Olney Home Health, LLC, a Texas limited liability company IntegraCare of Athens-Home Health, LLC, a Texas limited liability company IntegraCare of Athens-Hospice, LLC, a Texas limited liability company IntegraCare of Albany, LLC, a Texas limited liability company IntegraCare of Granbury, LLC, a Texas limited liability company Home Health of Rural Texas, Inc., a Texas corporation Trinity Hospice of Texas, LLC, a Texas limited liability company IntegraCare of Abilene, LLC, a Texas limited liability company IntegraCare Hospice of Abilene, LLC, a Texas limited liability company IntegraCare of Littlefield, LLC, a Texas limited liability company IntegraCare of Wichita Falls, LLC, a Texas limited liability company IntegraCare of West Texas Home Health, LLC, a Texas limited liability company IntegraCare of West Texas-Hospice, LLC, a Texas limited liability company Texas Health Management Group, LLC, a Texas limited liability company Vernon Home Health Care Agency, LLC, a Texas limited liability company Wellstream Health Services, LLC, a Texas limited liability company West Texas, LLC, a Texas limited liability company Outreach Health Services of the Panhandle, LLC, a Texas limited liability company BWB Sunbelt Home Health Services, LLC, a Texas limited liability company Outreach Health Services of North Texas, LLC, a Texas limited liability company North West Texas Home Health Services, LLC, a Texas limited liability company PF Development 10, L.L.C., a Delaware limited liability company Professional Healthcare, LLC, a Delaware limited liability company NP Plus, LLC, a Delaware limited liability company Haven Health, LLC, a Delaware limited liability company PHH Acquisition Corp., a Delaware corporation Professional Healthcare at Home, LLC, a California limited liability company HHS Healthcare Corp., a Delaware corporation Home Health Services, Inc., a Utah corporation Southern Utah Home Health, Inc., a Utah corporation Southern Nevada Home Health Care, Inc., a Nevada corporation Central Arizona Home Health Care, Inc., an Arizona corporation KAH Development 16, Inc., a Utah corporation PF Development 16, L.L.C., a Delaware limited liability company PF Development 17, L.L.C., a Delaware limited liability company PF Development 18, L.L.C., a Delaware limited liability company PF Development 19, L.L.C., a Delaware limited liability company DH/KND, L.L.C., a Delaware limited liability company Community Home Health, L.L.C., a Delaware limited liability company PF Development 20, L.L.C., a Delaware limited liability company PF Development 21, L.L.C., a Delaware limited liability company SHC Holding, Inc., a Delaware corporation SHC Rehab, Inc., a Florida corporation Senior Home Care, Inc., a Florida corporation HomeCare Holdings, Inc., a Florida corporation Med-Tech Services of Dade, Inc., a Florida corporation Med-Tech Private Care, Inc., a Florida corporation Advanced Oncology Services, Inc., a Florida corporation Med. Tech. Services of South Florida, Inc., a Florida corporation Med- Tech Services of Palm Beach, Inc., a Florida corporation Synergy, Inc., a Louisiana corporation Synergy Home Care – Capitol Region, Inc., a Louisiana corporation Synergy Home Care – Northeastern Region, Inc., a Louisiana corporation Synergy Home Care – Acadiana Region, Inc., a Louisiana corporation Synergy Home Care – Southeastern Region, Inc., a Louisiana corporation Synergy Home Care – Central Region, Inc., a Louisiana corporation Synergy Home Care – Northwestern Region, Inc., a Louisiana corporation Synergy Home Care – Northshore Region, Inc., a Louisiana corporation Synergy Healthcare Group, Inc., a Louisiana corporation PF Development 22, L.L.C., a Delaware limited liability company Mills Medical Practices, LLC, an Ohio limited liability company PF Development 23, L.L.C., a Delaware limited liability company KAH Development 1, L.L.C., a Delaware limited liability company KAH Development 2, L.L.C., a Delaware limited liability company KAH Development 3, L.L.C., a Delaware limited liability company Silver State ACO, LLC, a Nevada limited liability company KAH Development 4, L.L.C., a Delaware limited liability company KAH Development 5, L.L.C., a Delaware limited liability company KAH Development 6, L.L.C., a Delaware limited liability company KAH Development 7, L.L.C., a Delaware limited liability company KAH Development 8, L.L.C., a Delaware limited liability company KAH Development 9, L.L.C., a Delaware limited liability company KAH Development 10, L.L.C., a Delaware limited liability company KAH Development 11, L.L.C., a Delaware limited liability company KAH Development 12, L.L.C., a Delaware limited liability company KAH Development 13, L.L.C., a Delaware limited liability company KAH Development 14, L.L.C., a Delaware limited liability company KAH Development 15, L.L.C., a Delaware limited liability company RehabCare Development 2, L.L.C., a Delaware limited liability company East Valley Rehabilitation Hospital, L.L.C., a Delaware limited liability company RehabCare Development 3, L.L.C., a Delaware limited liability company RehabCare Development 4, L.L.C., a Delaware limited liability company RehabCare Development 5, L.L.C., a Delaware limited liability company KND Development 50, L.L.C., a Delaware limited liability company KND Development 51, L.L.C., a Delaware limited liability company KND Development 52, L.L.C., a Delaware limited liability company KND Development 53, L.L.C., a Delaware limited liability company KND Development 54, L.L.C., a Delaware limited liability company KND Development 55, L.L.C., a Delaware limited liability company KND Development 56, L.L.C., a Delaware limited liability company Palomar / Kindred, LLC, a Delaware limited liability company Palomar Long Term Acute Care Pavilion, LLC, a Delaware limited liability company Palomar Health Rehabilitation Institute, LLC, a Delaware limited liability company KND Development 57, L.L.C., a Delaware limited liability company KND Development 59, L.L.C., a Delaware limited liability company KND Development 62, L.L.C., a Delaware limited liability company KND Development 63, L.L.C., a Delaware limited liability company KND Real Estate Holdings, L.L.C., a Delaware limited liability company KND Hospital Real Estate Holdings, L.L.C., a Delaware limited liability company KND Real Estate 8, L.L.C., a Delaware limited liability company KND Real Estate 9, L.L.C., a Delaware limited liability company KND Real Estate 14, L.L.C., a Delaware limited liability company KND Real Estate 20, L.L.C., a Delaware limited liability company KND Real Estate 21, L.L.C., a Delaware limited liability company KND Real Estate 22, L.L.C., a Delaware limited liability company KND Real Estate 23, L.L.C., a Delaware limited liability company KND Development 64, LLC, a Delaware limited liability company KND Development 65, LLC, a Delaware limited liability company KND Real Estate 26, L.L.C., a Delaware limited liability company KND Development 66, LLC, a Delaware limited liability company KND Development 67, LLC, a Delaware limited liability company KND Real Estate 29, L.L.C., a Delaware limited liability company KND Real Estate 30, L.L.C., a Delaware limited liability company KND Development 68, LLC, a Delaware limited liability company KND Real Estate 32, L.L.C., a Delaware limited liability company KND Real Estate 46, L.L.C., a Delaware limited liability company KND Development 69, LLC, a Delaware limited liability company KND SNF Real Estate Holdings, L.L.C., a Delaware limited liability company KND Real Estate 1, L.L.C., a Delaware limited liability company KND Real Estate 2, L.L.C., a Delaware limited liability company KND Real Estate 3, L.L.C., a Delaware limited liability company KND Real Estate 4, L.L.C., a Delaware limited liability company KND Real Estate 5, L.L.C., a Delaware limited liability company KND Real Estate 6, L.L.C., a Delaware limited liability company KND Real Estate 7, L.L.C., a Delaware limited liability company KND Real Estate 10, L.L.C., a Delaware limited liability company KND Real Estate 11, L.L.C., a Delaware limited liability company KND Real Estate 12, L.L.C., a Delaware limited liability company KND Real Estate 13, L.L.C., a Delaware limited liability company KND Real Estate 15, L.L.C., a Delaware limited liability company KND Real Estate 16, L.L.C., a Delaware limited liability company KND Real Estate 17, L.L.C., a Delaware limited liability company KND Real Estate 18, L.L.C., a Delaware limited liability company KND Real Estate 19, L.L.C., a Delaware limited liability company KND Real Estate 33, L.L.C., a Delaware limited liability company KND Real Estate 34, L.L.C., a Delaware limited liability company KND Real Estate 35, L.L.C., a Delaware limited liability company KND Real Estate 36, L.L.C., a Delaware limited liability company KND Real Estate 38, L.L.C., a Delaware limited liability company KND Real Estate 39, L.L.C., a Delaware limited liability company KND Real Estate 40, L.L.C., a Delaware limited liability company KND Real Estate 48, L.L.C., a Delaware limited liability company KND Real Estate 49, L.L.C., a Delaware limited liability company KND Rehab Real Estate Holdings, L.L.C., a Delaware limited liability company KND Real Estate 41, L.L.C., a Delaware limited liability company KND Real Estate 42, L.L.C., a Delaware limited liability company KND Real Estate 43, L.L.C., a Delaware limited liability company KND Real Estate 44, L.L.C., a Delaware limited liability company KND Real Estate 45, L.L.C., a Delaware limited liability company KND Real Estate 50, L.L.C., a Delaware limited liability company KND Real Estate 51, L.L.C., a Delaware limited liability company Helian ASC of Northridge, Inc., a California corporation MedEquities, Inc., a California corporation Lafayette Health Care Center, Inc., a Georgia corporation PersonaCare of Connecticut, Inc., a Connecticut corporation Courtland Gardens Health Center, Inc., a Connecticut corporation PersonaCare of Ohio, Inc., a Delaware corporation PersonaCare of Reading, Inc., a Delaware corporation PF Development 26, L.L.C., a Delaware limited liability company PF Development 27, L.L.C., a Delaware limited liability company RehabCare Group, Inc., a Delaware corporation RehabCare Group Management Services, Inc., a Delaware corporation Salt Lake Physical Therapy Associates, Inc., a Utah corporation Centerre Healthcare Corporation, a Delaware corporation CHC Management Services, LLC, a Missouri limited liability company CRH of St. Louis, LLC, a Missouri limited liability company CRH of Lancaster, LLC, a Missouri limited liability company CRH of Dallas, LLC, a Missouri limited liability company CRH of Waukesha, LLC, a Missouri limited liability company CRH of Ft. Worth, LLC, a Delaware limited liability company CRH of Oklahoma City, LLC, a Delaware limited liability company CRH of Cleveland, LLC, a Delaware limited liability company CRH of Indianapolis, LLC, a Delaware limited liability company CRH of Langhorne, LLC, a Delaware limited liability company CRH of Springfield, LLC, a Delaware limited liability company CRH of Memphis, LLC, a Delaware limited liability company CRH of Madison, LLC, a Delaware limited liability company CRH of Arlington, LLC, a Delaware limited liability company CRH of Avon, LLC, a Delaware limited liability company RehabCare Group East, Inc., a Delaware corporation RehabCare Group of Texas, LLC, a Texas limited liability company RehabCare Group of California, LLC, a Delaware limited liability company American VitalCare, LLC, a California limited liability company Symphony Health Services, LLC, a Delaware limited liability company VTA Management Services, LLC, a Delaware limited liability company VTA Staffing Services, LLC, a Delaware limited liability company RehabCare Hospital Holdings, LLC, a Delaware limited liability company Clear Lake Rehabilitation Hospital, LLC, a Delaware limited liability company Lafayette Specialty Hospital, LLC, a Delaware limited liability company Tulsa Specialty Hospital, LLC, a Delaware limited liability company Northland LTACH, LLC, a Delaware limited liability company Central Texas Specialty Hospital, L.L.C., a Delaware limited liability company CTRH, L.L.C., a Delaware limited liability company St. Luke’s Rehabilitation Hospital, LLC, a Delaware limited liability company Greater Peoria Specialty Hospital, LLC, a Delaware limited liability company Rhode Island Specialty Hospital, LLC, a Delaware limited liability company The Specialty Hospital, LLC, a Georgia limited liability company Dallas LTACH, LLC, a Delaware limited liability company Triumph Rehabilitation Hospital Northern Indiana, LLC, an Indiana limited liability company Triumph Rehabilitation Hospital of Northeast Houston, LLC, a Delaware limited liability company Triumph Hospital Northwest Indiana, Inc., a Missouri corporation Triumph Healthcare Holdings, Inc., a Delaware corporation New Triumph Healthcare of Texas, LLC, a Texas limited liability company Triumph Healthcare Third Holdings, LLC, a Delaware limited liability company Triumph Healthcare Second Holdings, LLC, a Delaware limited liability company New Triumph Healthcare, Inc., a Delaware corporation SCCI Health Services Corporation, a Delaware corporation SCCI Hospital Ventures, Inc., a Delaware corporation SCCI Hospitals of America, Inc., a Delaware corporation SCCI Hospital-El Paso, Inc., a Delaware corporation SCCI Hospital-Mansfield, Inc., a Delaware corporation Tucker Nursing Center, Inc., a Georgia corporation Specialty Healthcare Services, Inc., a Delaware corporation Southern California Specialty Care, Inc., a California corporation Specialty Hospital of Cleveland, Inc., an Ohio corporation Specialty Hospital of Philadelphia, Inc., a Pennsylvania corporation Specialty Hospital of South Carolina, Inc., a South Carolina corporation JB Thomas Hospital, Inc., a Massachusetts corporation THC - Chicago, Inc., an Illinois corporation THC - North Shore, Inc., an Illinois corporation THC - Houston, Inc., a Texas corporation THC - Orange County, Inc., a California corporation THC - Seattle, Inc., a Washington corporation Transitional Hospitals Corporation of Indiana, Inc., an Indiana corporation Transitional Hospitals Corporation of Louisiana, Inc., a Louisiana corporation Transitional Hospitals Corporation of New Mexico, Inc., a New Mexico corporation Transitional Hospitals Corporation of Nevada, Inc., a Nevada corporation Transitional Hospitals Corporation of Tampa, Inc., a Florida corporation Transitional Hospitals Corporation of Texas, Inc., a Texas corporation Transitional Hospitals Corporation of Wisconsin, Inc., a Wisconsin corporation Gentiva Health Services, Inc., a Delaware corporation Odyssey HealthCare Inc., a Delaware corporation Odyssey HealthCare Holding Company, a Delaware corporation Odyssey HealthCare GP, LLC, a Delaware limited liability company Odyssey HealthCare LP, LLC, a Delaware limited liability company VistaCare, LLC, a Delaware limited liability company Vista Hospice Care, LLC, a Delaware limited liability company VistaCare USA, LLC, a Delaware limited liability company FHI Health Systems, Inc., a Delaware corporation FHI GP, Inc., a Texas corporation FHI LP, Inc., a Nevada corporation Gentiva Health Services Holding Corp., a Delaware corporation Gentiva Health Services (Certified), Inc., a Delaware corporation Gentiva Certified Healthcare Corp., a Delaware corporation PHHC Acquisition Group, a Delaware corporation Gilbert's Hospice Care, LLC, a Mississippi limited liability company Gilbert's Hospice Care of Mississippi, LLC, a Mississippi limited liability company Home Health Care Affiliates of Central Mississippi, LLC, a Mississippi limited liability company Home Health Care Affiliates of Mississippi, Inc., a Mississippi corporation Home Health Care Affiliates, Inc., a Mississippi corporation Gilbert's Home Health Agency, Inc., a Mississippi corporation Van Winkle Home Health Care, Inc., a Mississippi corporation Gentiva Health Services (USA) LLC, a Delaware limited liability company Gentiva Services of New York, Inc., a New York corporation New York Healthcare Services, Inc., a New York corporation OHS Service Corp., a Texas corporation QC-Medi New York, Inc., a New York corporation Quality Care-USA, Inc., a New York corporation Gentiva Insurance Corporation, a New York corporation Healthfield Operating Group, LLC, a Delaware limited liability company Healthfield, LLC, a Delaware limited liability company Chattahoochee Valley Home Care Services, LLC, a Georgia limited liability company Chattachoochee Valley Home Health, LLC, a Georgia limited liability company CHMG Acquisition LLC, a Georgia limited liability company Capital Health Management Group, LLC, a Georgia limited liability company Access Home Health of Florida, LLC, a Delaware limited liability company Capital Care Resources, LLC, a Georgia limited liability company Capital Care Resources of South Carolina, LLC, a Georgia limited liability company CHMG of Atlanta, LLC, a Georgia limited liability company CHMG of Griffin, LLC, a Georgia limited liability company Eastern Carolina Home Health Agency, LLC, a North Carolina limited liability company Home Health Care of Carteret County, LLC, a North Carolina limited liability company Tar Heel Health Care Services, LLC, a North Carolina limited liability company Healthfield Home Health, LLC, a Georgia limited liability company Healthfield Hospice Services, LLC, a Georgia limited liability company Healthfield of Southwest Georgia, LLC, a Georgia limited liability company Healthfield of Statesboro, LLC, a Georgia limited liability company Healthfield of Tennessee, LLC, a Georgia limited liability company Mid-South Home Health,, LLC, a Georgia limited liability company Mid-South Home Health of Gadsden, LLC, a Georgia limited liability company Total Care Home Health of Louisburg, LLC, a Georgia limited liability company Total Care Home Health of North Carolina, LLC, a Georgia limited liability company Total Care Home Health of South Carolina, LLC, a Georgia limited liability company Wiregrass Hospice Care, LLC, a Georgia limited liability company Horizon Health Network, LLC, an Alabama limited liability company Mid-South Home Health Agency, LLC, an Alabama limited liability company Mid-South Home Care Services, LLC, an Alabama limited liability company Wiregrass Hospice, LLC, an Alabama limited liability company Wiregrass Hospice of South Carolina, LLC, a Georgia limited liability company Harden Healthcare Holdings, LLC, a Delaware limited liability company Harden Healthcare, LLC, a Texas limited liability company Harden HC Texas Holdco, LLC, a Texas limited liability company Harden Clinical Services, LLC, a Texas limited liability company Harden Healthcare Services, LLC, a Texas limited liability company Harden Home Option, LLC, a Texas limited liability company The Home Option, LLC, a Texas limited liability company Lighthouse Hospice Partners, LLC, a Texas limited liability company Harden Hospice, LLC, a Texas limited liability company Bethany Hospice, LLC, a Delaware limited liability company California Hospice, LLC, a Texas limited liability company Georgia Hospice, LLC, a Texas limited liability company Lighthouse Hospice-Coastal Bend, LLC, a Texas limited liability company Lighthouse Hospice Management, LLC, a Texas limited liability company Lighthouse Hospice-Metroplex, LLC, a Texas limited liability company ABC Hospice, LLC, a Texas limited liability company Omega Hospice, LLC, a Texas limited liability company Lighthouse Hospice-San Antonio, LLC, a Texas limited liability company Harden Home Health, LLC, a Delaware limited liability company Asian American Home Care, Inc., a California corporation First Home Health, Inc., a West Virginia corporation Nursing Care-Home Health Agency Inc., a West Virginia corporation Faith in Home Services, LLC, a Kansas limited liability company Faith Home Health and Hospice, LLC, a Kansas limited liability company Girling Health Care Services of Knoxville, Inc., a Tennessee corporation Girling Health Care, Inc., a Texas corporation Hawkeye Health Services, Inc., an Iowa corporation Horizon Health Care Services, Inc., a Texas corporation Missouri Home Care of Rolla, Inc., a Missouri corporation American HomeCare Management Corp., a Delaware corporation The Home Team of Kansas, LLC, a Kansas limited liability company Voyager Hospice Care, Inc., a Delaware corporation Hospice Care of Kansas, LLC, a Kansas limited liability company Hospice Care of Kansas and Missouri, LLC, a Missouri limited liability company Hospice Care of the Midwest, LLC, a Missouri limited liability company Colorado Hospice, LLC, a Colorado limited liability company The American Heartland Hospice Corp., a Missouri corporation Iowa Hospice, LLC, an Iowa limited liability company Lakes Hospice, LLC, an Iowa limited liability company American Hospice, Inc., a Texas corporation Chaparral Hospice, Inc., a Texas corporation Voyager Home Health, Inc., a Delaware corporation Alpine Home Health Care, LLC, a Colorado limited liability company Alpine Home Health II, Inc., a Colorado corporation Alpine Home Health, Inc., a Mississippi corporation Alpine Resource Group, Inc., a Colorado corporation Saturday Partners, LLC, a Colorado limited liability company Isidora's Health Care, Inc., a Texas corporation We Care Home Health Services, Inc., a California corporation HomeCare Plus, Inc., an Alabama corporation Partnerships, Joint Ventures and Non-Profits Kindred Hospitals Limited Partnership, a Delaware limited partnership Kindred Nursing Centers Limited Partnership, a Delaware limited partnership Foothill Nursing Company Partnership, a California general partnership Fox Hill Village Partnership, a Massachusetts general partnership Starr Farm Partnership, a Vermont general partnership Hillhaven-MSC Partnership, a California general partnership New Triumph Healthcare, LLP, a Texas limited partnership Northridge Surgery Center, Ltd., a California limited partnership Northridge Surgery Center Development Ltd., a California limited partnership RehabCare Group of Arlington, LP, a Texas limited partnership RehabCare Group of Amarillo, LP, a Texas limited partnership Triumph Hospital of North Houston, L.P., a Texas limited partnership Triumph Hospital of East Houston, L.P., a Texas limited partnership Triumph Southwest, L.P., a Texas limited partnership Family Hospice, Ltd., a Texas limited partnership FHI Management, Ltd., a Texas limited partnership Odyssey HealthCare Management, LP, a Delaware limited partnership Odyssey HealthCare Operating A, LP, a Delaware limited partnership Voyager Acquisition, L.P., a Texas limited partnership Odyssey HealthCare Operating B, LP, a Delaware limited partnership Odyssey HealthCare of Augusta, LLC, a Delaware limited liability company Odyssey HealthCare of Austin, LLC, a Delaware limited liability company Odyssey HealthCare of Detroit, LLC, a Delaware limited liability company Odyssey HealthCare of Fort Worth, LLC, a Delaware limited liability company Odyssey HealthCare of Flint, LLC, a Delaware limited liability company Odyssey HealthCare of Marion County, LLC, a Delaware limited liability company Odyssey HealthCare of Savannah, LLC, a Delaware limited liability company Odyssey HealthCare of St. Louis, LLC, a Delaware limited liability company VistaCare of Boston, LLC, a Delaware limited liability company Odyssey HealthCare of Kansas City, LLC, a Delaware limited liability company Odyssey HealthCare of South Texas, LLC, a Delaware limited liability company Wake Forest Baptist Health Care at Home, LLC, a North Carolina limited liability company CTRH, L.L.C., a Delaware limited liability company Dallas LTACH, LLC, a Delaware limited liability company Greater Peoria Specialty Hospital, L.L.C., a Delaware limited liability company Rhode Island Specialty Hospital, LLC, a Delaware limited liability company St. Luke’s Rehabilitation Hospital, LLC, a Delaware limited liability company The Specialty Hospital, LLC, a Georgia limited liability company Avon RH, LLC, a Delaware limited liability company Beachwood RH, LLC, a Delaware limited liability company Lancaster Rehabilitation Hospital, a Delaware limited liability company Mercy Rehabilitation Hospital-St. Louis, LLC, a Missouri limited liability company Mercy Rehabilitation Hospital Springfield, LLC, a Missouri limited liability company Mercy Rehabilitation Hospital, LLC, an Oklahoma limited liability company Rehabilitation Hospital of Wisconsin, LLC, a Delaware limited liability company Texas Rehabilitation Hospital of Arlington, LLC, a Texas limited liability company Texas Rehabilitation Hospital of Fort Worth, LLC, a Texas limited liability company RWW Michigan, Inc., a Michigan corporation Hospice of the Emerald Coast, Inc., a Florida corporation Saint Thomas Rehabilitation Hospital, LLC, a Tennessee limited liability company Atlantic Rehabilitation Institute, LLC, a New Jersey limited liability company Mercy Rehabilitation Hospital, LLC, an Iowa limited liability company
